Citation Nr: 0947260	
Decision Date: 12/14/09    Archive Date: 12/24/09	

DOCKET NO.  07-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from November 1967 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Saint Louis, Missouri.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  No low back disability or congenital defect was noted at 
the time of the Veteran's enlistment, so the Veteran is 
presumed by law to have been sound at enlistment, and any 
preexisting disability is presumed to have been aggravated 
during such enlistment.  

3.  The evidence on file clearly and unmistakably 
demonstrates that the Veteran had a congenital defect of the 
lumbar spine at the time he was enlisted for service and 
clearly and unmistakably demonstrates that this defect was 
not aggravated or permanently increased in severity as a 
result of any incident or injury during service.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2008).  
VAOPGCPREC 82-90, 3-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in May 2006, 
prior to the issuance of the rating decision now on appeal 
from October 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records were collected, 
recent VA outpatient treatment records were collected, and 
the Veteran was provided a VA examination of the spine with a 
record review and a request for clinical opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  The Veteran did not 
submit any objective medical or other evidence of continuity 
of symptoms or complete and return any medical releases so 
that VA might collect such records on his behalf from the 
time of service separation in 1972 until the time he filed 
his current claim in March 2006.  The notice requirements are 
satisfied, and all known available relevant evidence has been 
collected for review.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

In July 2003, VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC-3-03.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  
Interpretation of these regulations clearly distinguishes 
between the terms "disease" and "defect".  A defect is 
defined as structural or an inherent abnormality or condition 
which are more or less stationary in nature.  Congenital or 
developmental defects or diseases may not be service 
connected because they are not diseases or injuries under the 
law, but service connection may be warranted if they are 
shown to have been aggravated or permanently increased in 
severity beyond ordinary progress during active military 
duty.  If such preexisting conditions are the subject of 
superimposed disease or injury during service, service 
connection may be warranted on an aggravation theory.  See 
VAOPGCPREC-82-90.  

Analysis:  The Veteran filed his initial claim for service 
connection for low back disability attributable to service in 
2006, at age 55, some 34 years after he was separated from 
service.  In that claim, the Veteran noted injury in 1968 and 
referenced the service treatment records, but specifically 
did not list any other treatment for his back at any time 
from the date of service separation until present.  

The physical examination for enlistment in October 1967 noted 
no identifiable abnormality of the lumbar spine.  Although 
the Veteran has mentioned sustaining some form of injury 
early during service in 1968, the service treatment records 
corroborate no such injury.  Over three years into service, 
in January 1971, the service treatment records note that the 
Veteran injured his back lifting batteries from trucks at the 
motor pool about two days earlier.  There was no diagnosis 
provided and treatment was Parafon Forte and heat, and he was 
to return the following morning.  The Veteran was not seen 
again until some two months later in April 1971, at which 
time it was noted that he had injured his back earlier in 
January while digging a trench on a field problem.  An X-ray 
study completed in April was interpreted to be within normal 
limits.  The assessment was an acute low back strain.  

However, review of the X-ray study and physical examination 
at this time specifically noted that the Veteran had a spina 
bifida occulta at S1.  Basic treatment was again provided and 
the records clearly show that the Veteran was returned to 
duty with an unrestricted physical profile.  There remain no 
further treatment records during the remainder of the 
Veteran's service through late August 1972, and examination 
for separation at that time identified no injury or disease 
of the low back or lumbar spine.  There is, following service 
separation, a complete absence of any objective medical or 
other evidence which shows or suggests chronic lumbar pain or 
other physical limitation until the Veteran filed his claim 
in March 2006.  

VA outpatient treatment records note that the Veteran 
reported having a workplace injury/accident in 2006 and that 
he hurt his heels, neck, back, elbow, wrist, and shoulders.  
Another record noted that the Veteran complained of both neck 
and low back pain ever since he fell at work in 2006.  He 
reported having back pain before this injury, but it was 
worse since the injury at work.  MRI studies of both the 
cervical and lumbar spine were interpreted as revealing 
degenerative disc disease throughout, although no herniated 
discs.  More specifically, for the lumbar spine, besides mild 
degenerative changes to the discs at L3 to S1, there was 
specifically noted a pars interarticularis defect of L5 
bilaterally with a mild Grade I spondylolisthesis of L5 over 
S1.  

In August 2006, the Veteran was provided a VA examination of 
his back.  The claims folder was available and reviewed.  
Examination revealed the Veteran to walk without apparent 
difficulty or limp.  There was no tenderness to palpation in 
the paravertebral muscle area, and percussion over the spinus 
processes did not seem to cause any exaggeration of pain.  
Range of motion was nearly full and complete.  There were no 
radicular symptoms in the lower extremities and the diagnosis 
was acute low back strain and chronic low back strain.  

Two months later, the claims folder was referred back to the 
VA doctor who had conducted this examination with a request 
that he provide specific opinions raised in this appeal.  In 
reviewing the service treatment records and current treatment 
records and diagnostic studies, the VA doctor indicated that 
the lumbar X-rays read as essentially normal during service 
were probably misread because if the Veteran had a 
spondylosis, the findings could easily have been missed if 
oblique films had not been obtained.  It was the VA doctor's 
opinion that the Veteran probably did have defects in the 
pars interarticularis in 1971 causing spondylolysis.  Now, 
some 34 years later he had a very slight spondylolisthesis.  
"In other words, there has been a progressive shift of the 
fifth lumbar vertebrae anteriorly in relation to the sacrum."  
He wrote that the pars interarticularis and spondylolysis is 
considered to be a developmental condition, and current 
thinking is that it is due to repetitive stress.  In all 
probability, the Veteran had spondylolysis when he entered 
the service.  Based upon record review, the VA doctor opined 
that the episodes in service caused a "temporary aggravation 
of the symptoms of the pre-existing back condition, though I 
feel very strongly that it did not have any permanent 
aggravating effect on the back condition."  Overall, it was 
his opinion that the Veteran's current back condition was 
less likely as not a result of events which occurred while he 
was on active duty.  

Because no disease, injury or defect of the lumbar spine was 
noted at the time of the Veteran's enlistment examination, he 
is by law presumed to have been in sound condition and any 
preexisting injury or defect which becomes symptomatic during 
service must be presumed to have been aggravated beyond 
ordinary progress during service.  The Board finds that the 
evidence on file from both during and subsequent to service 
clearly and unmistakably demonstrates that the Veteran had a 
congenital developmental defect of the lumbar spine which 
existed prior to service in that an X-ray study during 
service was interpreted as showing a spina bifida occulta 
which is by definition a congenital defect, and because the 
VA examination opinions on file confirm that the Veteran 
almost certainly had a pars interarticularis defect with 
spondylosis prior to service, which the current VA 
examination confirmed as a developmental condition.  

Additionally, the Board finds that the evidence on file 
clearly and unmistakably demonstrates that this developmental 
defect at L5-S1 of the Veteran's spine was not permanently 
increased in severity during service sufficient for an award 
of service connection on an aggravation theory.  It is true 
that the Veteran complained of pain during service and was 
noted to have an acute lumbar strain during service, but 
these two documented treatments in January and April 1971 do 
not show any significant superimposed injury or abnormality 
of the low back either by X-ray study or examination.  
Indeed, the current VA examination with opinion specifically 
found that the episodes in service did cause the preexisting 
defect to become symptomatic temporarily on an acute basis 
but without any permanently aggravating effects on the 
underlying condition.  This is certainly supported by the 
fact that the Veteran though examined and provided palliative 
treatment was not shown during service to have any particular 
chronic superimposed injury.  He was seen on two occasions 
and released to duty and served from April 1972 until 
separation in August 1972 without apparent problem, and the 
separation examination of the low back was entirely normal.  

Further, and importantly, there is a complete absence of any 
objective evidence which shows or suggests that the Veteran 
sought or required any form of continuing medical treatment 
for increased low back disability at any time from separation 
in 1972 until most recently in 2006.  Although the Veteran 
has complained of a continuity of symptoms ever since 
service, a waxing and waning intermittent low back discomfort 
would be expected from a congenital developmental pars 
interarticularis L5-S1 defect.  A waxing and waning 
discomfort over the years is not evidence of a permanent 
increase in severity during service.  This VA examination 
with opinions is the only competent medical opinion on file 
and it is certainly against the Veteran's claim.  

Additionally, the Board notes that in his mid-50's, the 
Veteran is shown on current MRI examinations to have mild 
degenerative disc disease throughout both the cervical and 
lumbar spine, and there was certainly no evidence or argument 
of cervical spine disease or injury at any time during 
service, meaning the multilevel mild disc disease throughout 
the Veteran's lumbar and cervical spine are consistent with 
slowly developing degenerative changes in an individual of 
the Veteran's age.  There is certainly no evidence or opinion 
on file which would support an argument that an L5-S1 
congenital developmental defect which became symptomatic 
during service exists as the causal origin of mild disc 
disease at multiple levels of the Veteran's lumbar spine at 
present.  Notably, the defect at issue of pars 
interarticularis during service at L5-S1 with spina bifida 
occulta of L5 with a very "slight anterolisthesis of L5 on 
S1" some 35 years after service is not demonstrative of a 
permanent increase in severity of this defect during service.  
The multilevel disc disease of the Veteran's back is not 
shown to be causally related to a congenital developmental 
defect which became symptomatic on use during service and 
periodically thereafter, and it is certainly noteworthy to 
the Board that the Veteran reported to VA outpatient 
treatment personnel (although not the VA examiner) that he 
had sustained a fairly significant work-related injury in 
2006 in which he claimed damage to his heels, neck, back, 
elbow, wrist and shoulders.  There is, of course, no evidence 
that those injuries are in any way related to service.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


